Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first-to-invent provisions. 
NOTICE OF ALLOWABILITY
Priority
As Applicants note, the previous Office action omitted from the priority statement U.S. Applications 16/420,421, which issued as U.S. 10,570,092, which is a continuation of U.S.16/130,076, which issued as U.S. 10,343,995, which is a continuation of U.S. 15/876,525, which issued as U.S. 10,106,503. The examiner apologizes for this inadvertent error and thanks Applicants for pointing it out.
As Applicants also note, the Official Filing Receipt states the correct information.
Double Patenting
The rejections of certain claims in the present application on grounds of obviousness-type double patenting over U.S. Patents 7,288,657 and 8,273,894 are withdrawn in response to the 9/24/2021 filing of a Terminal Disclaimer.
Applicants’ Terminal Disclaimer appropriately covers U.S. 10,343,995 and U.S. 10,106,503 also.

Conclusion
Claims 27-36 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HEIDI REESE/Primary Examiner 
Art Unit 1622